[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION TO CORRECT
The arbitration award rendered November 14, 1990 awarded the claimant $22,500 "after giving due consideration for all credits." The defendant filed a motion to correct the award based on section 52-419 of the General Statutes on November 30, 1990. The motion is timely since it was filed within 30 days from notice of the award. Section 52-420 (b) C.G.S.
Section 52-419 provides only three grounds for modification or correction of an arbitration award. They include (1) an evident miscalculation of figures, (2) an award on a matter not submitted to the arbitrators, and (3) an award which is imperfect in matter of form which does not affect the merits of the controversy. Since the award states it gave due consideration for all credits, this presumably includes all matters presented to them for consideration for credits, and they allowed the ones that were warranted. What the defendant wants is a clarification of how the arbitrators arrived at their final number. It has not shown one of the three grounds for a motion to correct, so the motion is denied.
ROBERT A. FULLER, JUDGE